Citation Nr: 1730515	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for sinus rhythm with 1st degree atrioventricular (AV) block. 

4.  Entitlement to service connection for gastroenteritis.  


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1992 to October 2012.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file remains in the jurisdiction of the Seattle, Washington RO.

In June 2017, the Veteran was advised by letter that a discrepancy had been found regarding his representation.  Specifically, it was explained that although a VA Form 21-22 had been received from him in January 2013, appointing The American Legion as his representative, that service organization had not signed the form and was thus invalid.  Furthermore, The American Legion had stated that they never accepted the appointment and was thus under no obligation to represent him.  The Veteran was afforded the opportunity to appoint a new representative.  He was also advised that if he did not respond within 30 days of the date of the letter, it would be assumed that he wished to represent himself and the review of his appeal would continue.  The Veteran has not responded to the Board's June 2017 letter; therefore, the Board will proceed with the Veteran's claim as a pro se (unrepresented) claim.


FINDINGS OF FACT

1.  The evidence of record does not show a left ear hearing loss disability by VA standards.

2.  The evidence of record does not show that the Veteran has bilateral tinnitus.  

3.  The evidence of record does not show that the Veteran has sinus rhythm with 1st degree atrioventricular (AV) block.

4.  The evidence of record does not show that the Veteran has gastroenteritis.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for sinus rhythm with 1st degree AV block have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

4.  The criteria for service connection for gastroenteritis haven not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained.  In a statement received in August 2013, it was indicated that the Veteran did not have any additional medical information to submit.  
The Veteran was afforded VA examinations in August 2012 and September 2012.  The Board finds that these VA examinations were adequate because they described the Veteran's claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

As it stands, the record includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159 (c)(4) (2016).  The Board will address the merits of the claims.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought at any point during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B.  Left Hear Hearing Loss & Bilateral Tinnitus

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

In Hensley, the United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. See 5 Vet. App. at 157.

Here, the Veteran is seeking service connection for left ear hearing loss and bilateral tinnitus.  He contends that he fired weapons while in service and had to use hearing protection.  The Veteran's service treatment records reflect that he participated in a hearing conversation program due to exposure to hazardous noises.  Thus, the Board finds the Veteran's statements in regard to his in-service noise exposure credible and consistent with his military service.  

A review of his service treatment records also show that they are silent for any complaints, findings, treatment, or diagnosis related to tinnitus (ringing in the ears).  As noted above, he participated in a hearing conversation program and underwent audiometry on multiple occasions, including in March 1993, July 1997, February 2003, November 2004, and in April 2012.  On each of those occasions, a hearing loss disability by VA standards was not shown in the left ear.  In October 2011 and February 2012 post-deployment health assessments, the Veteran indicated that he did not have ringing in the ears or trouble hearing.  In his April 2012 service separation report of medical history, the Veteran reported having or having had hearing loss or wearing a hearing aid.  He explained he had taken a hearing test recently and was told his hearing was not the same as it was when he entered service.

As the Veteran filed a claim for benefits at the time of his separation from service, he was provided a VA examination in August 2012, while still in service.  During this examination, he did not report having recurrent tinnitus.   Puretone thresholds in decibels, for the left ear, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
15
10

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The VA examiner diagnosed normal hearing in the left ear.  The VA examiner also stated that for the Veteran's claimed conditions of left ear hearing loss and bilateral tinnitus, there was no diagnosis because there was no pathology to render a diagnosis.  

Based on the foregoing, Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of a left ear hearing loss disability as defined by 38 C.F.R. § 3.385 or bilateral tinnitus.  Although he complained of hearing loss at the time of his separation from service in April 2012, audiometry conducted at that time did not support a finding that he had a hearing loss disability See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).

Significantly, there is no other medical evidence of record and when requested, the Veteran responded that he did not have any medical information to submit to VA.  See July 2013 VA 21-4138 Statement In Support of Claim.  The Veteran has also not submitted any statements indicating that since his last VA examination in August 2012, he has experienced either ringing in the ears or a worsening in his left ear hearing, such that a reexamination would be warranted.

Statements from the Veteran have been considered.  While he may be competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence as a layperson to establish that he has a hearing loss disability in accordance with VA regulations (38 C.F.R. § 3.385 ).  This is a medical question that may not be resolved by mere lay observation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As for tinnitus, although he is competent to report ringing in the ears, beyond filing a claim for bilateral tinnitus, he has not done so.  Both in service and at the August 2012 VA examination, he specifically denied having ringing in the ears.  

Consequently, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 233 (1992).  Accordingly, the Veteran's claims for service connection for left ear hearing loss and bilateral tinnitus must be denied.  

C.  Sinus Rhythm with 1st degree AV block and gastroenteritis

The Veteran also claims service connection for sinus rhythm with 1st degree AV block and gastroenteritis.  Service treatment records are silent for any complaints, findings, symptoms, or diagnosis related to a heart condition or gastroenteritis.  In April 1992, the Veteran underwent an ECG in preparation for his retirement; it showed sinus rhythm with 1st degree AV block and "borderline ECG" was assessed.  In the April 1992 service separation report of medical examination, it was noted that clinical evaluations of the heart and stomach had been normal.  It was also noted that an ECG was "borderline."  

The Veteran's claim for service connection for sinus rhythm with 1st degree AV block is premised on the fact that such was shown at the time of his separation physical examination.  In September 2012, the Veteran underwent a VA examination to determine whether the sinus rhythm with 1st degree AV block represented a disability for compensation purposes.  After reviewing the claims file and conducting a physical examination of the Veteran, the examiner stated that for the claimed condition of sinus rhythm condition with 1st degree AV block, there was no diagnosis because there was no pathology to render a diagnosis.  Specifically, the Veteran denied experiencing angina, shortness of breath, fatigue, dizziness or syncope attacks.  He did not have nor had he ever had a myocardial infarction, congestive heart failure, a cardiac arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions.  The Veteran also did not have a history of rheumatic heart disease.  On METs level test, the Veteran denied experiencing symptoms with any level of physical activity.  Thus, the examiner did not provide the Veteran with a diagnosis of a heart condition.  

Regarding the Veteran's claim for gastroenteritis, he was also provided an examination in September 2012, during which he denied any gastroenteritis history or problems.  The Veteran stated that, to date, the condition had not been formally diagnosed.  He did not report having any current symptoms.  After a physical examination, no intestinal conditions were diagnosed, including gastroenteritis.  

Based on the foregoing, it is not shown that at any time during the pendency of this appeal the Veteran has any of the claimed disabilities.  

His statements have been considered.  Although he is competent to report treatment and symptoms of a disorder, he is not competent to diagnose a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Consequently, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 233 (1992).  Accordingly, the claims for service connection for gastroenteritis and sinus rhythm with 1st degree AV block must be denied.






ORDER

Service connection for left ear hearing loss is denied.  

Service connection for bilateral tinnitus is denied.

Service connection for sinus rhythm 1st degree AV block is denied.  

Service connection for gastroenteritis is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


